Citation Nr: 0313621	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  94-31 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington

The case was previously before the Board in August 2000, when 
service connection was denied for a bilateral foot disorder 
and for an inguinal hernia.  The claim for service connection 
for a back disorder was remanded.  Review of the response 
shows that, in light of current law, the back issue must 
again be returned to the RO.  


REMAND

In its previous remand, the Board requested an examination of 
the veteran.  The Board specified:  

[T]he veteran should be afforded an 
examination to determine the current 
nature and etiology of any back 
pathology.  The claims folder should be 
made available to the examiner.  The 
examiner should elicit a detailed history 
from the veteran as to the back symptoms 
he experienced during service and after 
discharge.  The examiner must express an 
opinion as to whether it is as likely as 
not that the veteran's current back 
disorder began during his military 
service.  If the examiner concludes that 
the veteran's back disorder existed prior 
to his military service, the examiner 
should offer an opinion as to whether 
there was a permanent worsening of the 
back disorder during such service.  All 
findings should be reported in detail, a 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth (emphasis added).  

The United States Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders and that VA has a duty to ensure 
compliance with the terms of the remand.   Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In this case, the veteran was examined and the doctor 
provided a lengthy, detailed discussion, but failed to reach 
a clear conclusion.  Specifically, the examiner did not 
express an opinion as to whether it is as likely as not that 
the veteran's current back disorder began during his military 
service.  Thus, the case must be returned so that the doctor 
can provide a clear response to this crucial question.  

A remand is required for a second reason.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In March 2003, the Board wrote to the veteran notifying him 
of the evidence necessary to substantiate his claims for 
service connection for a back disorder.  

After the Board wrote to the veteran, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

While the Board regrets the further delay, because of the 
decisions in Stegall and Disabled American Veterans, supra, a 
remand in this case is required.  Accordingly, this case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  The RO should notify the 
veteran that he has a year to submit 
additional evidence and that he can waive 
the year and ask the RO and Board to 
proceed.  38 C.F.R. § 3.158 (2002).  

2.  The RO should refer the claims folder 
to Edward F. Yurchak, M.D.  He should be 
asked to clarify his opinion.  
?	The examiner must either express an 
opinion as to whether it is as likely 
as not that the veteran's current 
back disorder began during his 
military service or state that such 
an opinion would require resort to 
pure speculation or remote 
possibility.
?	If the examiner concludes that the 
veteran's back disorder existed prior 
to his military service, the examiner 
should offer an opinion as to whether 
there was a permanent worsening of 
the back disorder during such 
service.  If the examiner can not 
provide an opinion as to this without 
resort to pure speculation or remote 
possibility, he should so state.
All findings should be reported in detail, 
a complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If Dr. Yurchak is not available or 
if he can not form an opinion without 
further examination of the veteran, such 
examination should be scheduled.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



